Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Summary
2.    	This office action for US Patent application 16/209,560 is responsive to amendment filed on 11/20/2020 in response to the Non-Final Rejection of 08/20/2020. Claims 1, 8, 14, 21, 27, and 31 have been amended where claims 1, 14, and 27 are independent claims. Further, claims 5-7, 18-20, 28, 35, and 36 have been cancelled and new claims 37 and 38 have been added.  Currently, claims 1, 2, 8, 13-15, 21, 26, 27, 31-34, and 37-38 are pending and are presented for examination.


Response to Arguments
3.    	Applicant’s remarks filed on 11/20/2020 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.


Allowable Subject Matter
4. 	Claims 1, 2, 8, 13-15, 21, 26, 27, 31-34, and 37-38 are allowed.


REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to determining samples for intra-predicting a current coding unit of video data where first and second sets of reconstructed samples from first and second coding units, are adjacent and non-adjacent to the current coding unit, respectively. Moreover, determined samples from the second coding unit such that a sample not bordering the current coding unit is on a line along a direction defined by the intra-prediction mode of the current coding unit.
The previous office actions show the closest prior art found were Park et al. (US 2018/0367793 A1), Jeong et al. (EP 3306935 A1), Li et al. (WO 2017/190288A1), Yu et al. (US 2017/0347093 A1), and Bultje (US 9,247,251 B1), hereinafter referred to as Park, Jeong, Li, Yu, and Bultje, respectively. In combination under 35 USC § 103, the foregoing references were found to teach the features of claim 1 prior to the recently filed amendments. It is noted that Claims 7, 8, 20, 21, 28, 31, 33, and 35 were previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Consequently, Applicant has moved the content of claim 7 into independent claim 1 with similar amendments made to the other independent claims. Applicant has also added new independent claim 37 which includes the features of previously pending independent claim 14 along with the allowable subject matter from claim 33. 
Hence, independent claims 1, 14, and 27 now recite the amended limitation “wherein determining the samples for intra predicting the current coding unit comprises locating, for a first sample to be predicted for the second set of samples, a first available sample on a line starting from the first sample along a direction defined by the intra-prediction mode of the current coding unit, wherein the first available sample does not border the current coding unit” which specifically requires that the second set of samples be from a second coding unit that is not adjacent to the current coding unit and moreover a first available sample that does not border the current coding unit is on a line along a direction given by the intra-prediction mode. 
As such, the collective teachings of the above prior art do not reasonably disclose these coding features.  Specifically, they do not address a first available sample from a non-adjacent coding unit that does not border the current coding unit and which is on a line having a direction defined by the intra-prediction mode. Much of the prior art instead shows samples from multiple reference lines that are adjacent to the current coding unit, however, they do not explicitly tie these samples to other coding units, in particular one that is not adjacent to or whose samples do not border the current coding unit. For e.g., see Li Fig. 13. Park also does not teach these features since Park (e.g., Fig. 7) only discloses adjacent coding blocks to the current coding block. Jeong’s teachings, although they reveal non-adjacent blocks (Fig. 19), they do not explicitly disclose a sample on a line having a direction defined by the intra-prediction mode. The same applies to the remaining art of record. As such, the prior art either alone or in combination do not reasonably teach the collective features of independent claims 1, 14, and 27.
In addition, the art of record does not teach the previously found allowable subject matter of now canceled claim 33, i.e., “determine an availability of a third coding unit that is adjacent to the first coding unit; determine that the second coding unit is available; and 6Application Number 16/209,560Response to Office Action mailed August 20, 2020 in response to the second coding unit being available and the third coding unit being unavailable, determine the samples for intra predicting the current coding unit from the second coding unit” as now recited in new claim 37, as they do not reasonably point out the availability/unavailability of a coding unit among a plurality of coding units as claimed. 
Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e.,12/05/2017). 
The closest prior art found during the updated searches was Song et al. US 9,596,464 B2 (PTO 892), however, Song et al. only reveal samples on lines having angular directions defined by corresponding intra-prediction modes for an “adjacent” block to the current block (e.g., Fig. 5). In other words, Song et al. do not teach “wherein determining the samples for intra predicting the current coding unit comprises locating, for a first sample to be predicted for the second set of samples, a first available sample on a line starting from the first sample along a direction defined by the intra-prediction mode of the current coding unit, wherein the first available sample does not border the current coding unit” in the context of the second set of sample belonging to a coding unit that is non-adjacent to the current coding unit as required in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the foregoing reasons presented above, Claims 1, 2, 8, 13-15, 21, 26, 27, 31-34, and 37-38 are allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486